Title: To James Madison from William Cooke, 2 January 1802 (Abstract)
From: Cooke, William
To: Madison, James


2 January 1802, Havana. Appends a copy of his 27 Nov. 1801 letter and expresses hope that European peace will expedite his case against Spanish authorities in Havana and bring restitution for the wrongs he suffered there. Plans to sail soon for Charleston, where he will await JM’s reply. Will leave from there for Spain or Washington if JM thinks it necessary.
 

   Tr (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, 62B). 2 pp.

